UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4652



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT M. MCDOWELL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Glen M. Williams, Senior District
Judge. (CR-97-45-A)


Submitted:   June 29, 1999                 Decided:   July 15, 1999


Before HAMILTON, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Franklin Dene, DENE & DENE, Abingdon, Virginia, for Appel-
lant.   Robert P. Crouch, Jr., United States Attorney, Rick A.
Mountcastle, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Albert M. McDowell, Jr., appeals his conviction and sentence

for being a felon in possession of a firearm, in violation of 18

U.S.C.A. § 922(g)(1) (West Supp. 1999).          The district court prop-

erly included McDowell’s 1974 and 1976 state convictions as predi-

cate offenses under 18 U.S.C.A. § 924(e) (West Supp. 1999), and

thus properly sentenced McDowell as a career offender.                See 18

U.S.C.A. § 921(a)(20) (West Supp. 1999); United States v. O’Neal,

___ F.3d ___, No. 96-4188, 1999 WL 351147 (4th Cir. June 2, 1999);

United States v. Hairston, 71 F.3d 115, 117-18 (4th Cir. 1995).

The   district   court   likewise   did    not   abuse   its   discretion   in

admitting   evidence     of   McDowell’s   Mississippi    arrest   involving

possession of a handgun.       See United States v. Queen, 132 F.3d 991,

995-97 (4th Cir. 1997), cert. denied, 118 S. Ct. 1572 (1998); Fed.

R. Evid. 404(b).

      We affirm McDowell’s conviction and sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately set forth in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                      2